Exhibit 10.2

SEPARATION AGREEMENT AND RELEASE

This Separation Agreement (the “Agreement”) is made as of November 6, 2008,
between Entorian Technologies Inc. and its subsidiaries (collectively, the
“Company”), and Wayne R. Lieberman (“Individual”).

RECITALS

WHEREAS, the Company and Individual have reached agreement on the terms of
Individual’s resignation from the Company;

WHEREAS, the parties desire to enter into this Agreement to set forth the terms
and conditions of Individual’s separation of employment from the Company;

NOW, THEREFORE, in consideration of the foregoing and the mutual provisions
contained herein, and for other good and valuable consideration, the parties
hereto agree as follows:

 

  1. Termination of Employment. Effective November 6, 2008 (the “Effective
Date”), Individual will resign his employment from the Company and his positions
on the Board of Directors and Nominating and Governance Committee. The Company
will engage him as a consultant beginning on November 1, 2008, as agreed by the
parties.

 

  2. Payments. The Company will pay Individual the following:

 

  a. Regular salary through November 6, 2008;

 

  b. PTO accrued through November 6, 2008, with an additional $20,000 withheld
from this amount for taxes at Individual’s request;

 

  c. The cost of medical coverage for 12 months in a lump-sum payment, which
totals $17,202; and

 

  d. A total of $546,636 paid out evenly over the 26 pay periods following
November 6, 2008, as set forth in Section 3(e) of Individual’s Amended and
Restated Employment Agreement dated April 17, 2008 (the “Employment Agreement”).

 

  3. Other benefits. The Company will provide to Individual the following
additional benefits:

 

  a. A period of 18 months from the Effective Date to exercise Individual’s
vested options to purchase common stock; and

 

  b. 50% acceleration of vesting of Individual’s unvested options to purchase
common stock as set forth on Exhibit A.

 

  4.

Non-Competition. Individual agrees that the Non-Competition Period set forth in
Section 5 of his Employment Agreement will continue to apply while he acts as a
consultant to the Company, and that the 12-month period



--------------------------------------------------------------------------------

 

set forth in Section 5(b) of this Executive Employment Agreement will begin on
the first day after his service as a consultant terminates and will extend for
12 months following this termination date.

 

  5. Release of Claims. In consideration of the severance compensation and
benefits paid to Individual by the Company, Individual and his family members,
heirs, successors and assigns (collectively, the “Releasing Parties”) hereby
fully and forever RELEASE and DISCHARGE the Company, its officers, directors,
agents, employees, subsidiaries, affiliated entities, employer sponsored
employee benefit and welfare benefit plans, trustees and administrators of such
plans, and assigns of the persons and entities named above (hereinafter,
together with Entorian, collectively called the “Released Parties”) from all
claims and causes of action arising out of or relating in any way to
Individual’s employment with Entorian, including the separation of employment,
as set forth in this Agreement.

Individual understands and agrees that this Release is a full and complete
waiver of all claims, including, but not limited to, any claim or demand based
on any federal, state, or local statutory or common law or constitutional
provision that applies or is asserted to apply, directly or indirectly, to the
formation, continuation, or termination of Individual’s employment relationship
with Entorian, such as for wrongful discharge; unlawful employment
discrimination on the basis of age or any other form of unlawful employment
discrimination; retaliation; breach of contract (express or implied); breach of
the duty of good faith and fair dealing; violation of the public policy of the
United States, the State of Texas, or any other state; intentional or negligent
infliction of emotional distress; tortious interference with contract;
promissory estoppel; detrimental reliance; defamation of character; duress;
negligent misrepresentation; intentional misrepresentation or fraud; invasion of
privacy; loss of consortium; assault; battery; conspiracy; bad faith; negligent
hiring, retention, or supervision; any intentional or negligent act of personal
injury; any alleged act of harassment or intimidation; or any other intentional
or negligent tort; or any alleged violation of Title VII of the Civil Rights Act
of 1964, as amended; the Age Discrimination in Employment Act of 1967 and the
Older Workers’ Benefit Protection Act; the Americans with Disabilities Act of
1990; the Worker Adjustment and Retraining Notification Act; the Family and
Medical Leave Act of 1993; the Employee Retirement Income Security Act of 1974;
the Fair Labor Standards Act; the Fair Credit Reporting Act; the Texas
Commission on Human Rights Act; the Texas Wage Payment Statute, and any
provision of the Texas Labor Code (except as to which there is, as of the
Effective Date, an existing contractual or vested entitlement).

This Release includes any claims or demands for damages (actual or punitive),
back wages, future wages or front pay, commissions, bonuses,

 

2



--------------------------------------------------------------------------------

severance benefits, medical expenses and the costs of any counseling,
reinstatement or priority placement, promotion, vacation leave benefits, past
and future medical or other employment benefits (except as to which there is, as
of the Effective Date, existing contractual or vested entitlement) including
contributions to any employee benefit plans, retirement benefits (except as to
which there is, as of the Termination Date, vested entitlement), relocation
expenses, compensatory damages, injunctive relief, liquidated damages,
penalties, equitable relief, attorney’s fees, costs of court, disbursements,
interest, and any and all other loss, expense, or detriment of whatever kind or
character resulting from, growing out of, connected with, or related in any way
to the formation, continuation, or termination of Individual’s employment
relationship with Entorian. This Release does not apply to any rights or claims
conferred by this Agreement or that may arise after the date this Agreement is
executed.

 

  7. Nonprosecution. (a) Except as requested by any of the Released Parties or
as compelled by law or judicial process, Individual agrees that he will not
assist, cooperate with, or supply information of any kind to any individual or
private-party litigant or their agents or attorneys (i) in any proceeding,
investigation, or inquiry raising issues under the Age Discrimination in
Employment Act of 1967 and the Older Workers’ Benefit Protection Act, Title VII
of the Civil Rights Act of 1964, the Americans with Disabilities Act of 1990,
the Family and Medical Leave Act of 1993, the Worker Adjustment and Retraining
Notification Act; the Employee Retirement Income Security Act of 1974, the Fair
Labor Standards Act, the Fair Credit Reporting Act, the Texas Commission on
Human Rights Act, any provisions of the Texas Labor Code or any other federal,
state, or local law involving the formation, continuation, or termination of his
employment relationship, or the employment of other persons, by Entorian, or
(ii) in any other litigation against any of the Released Parties.

Except as permitted by law, Individual agrees that he will not initiate any
investigation, inquiry, or any other action of any kind, including an
administrative charge with any governmental agency, with respect to Entorian’s
facilities, employment practices, or sales or business operations, relating to
the termination of Individual’s employment as provided for in this Agreement.

 

  8.

Cooperation. Individual agrees that he will cooperate fully and completely with
any of the Released Parties, at their request, in all pending and future
litigation involving Entorian or any of the other Released Parties. This
obligation includes promptly meeting with counsel for the Company or the other
Released Parties at reasonable times upon their request, and providing testimony
in court or upon deposition that is truthful, accurate, and complete, according
to information known to Individual. If Individual appears as a witness in any
pending or future litigation at the request of

 

3



--------------------------------------------------------------------------------

 

Entorian or any of the other Released Parties, he understands that the Company
agrees to reimburse him, upon submission of substantiating documentation, for
necessary and reasonable expenses incurred by him as a result of his testimony.

 

  9. Nonsolicitation. During the period during which Individual renders
consulting services, and for a period of one year following the termination of
these services, Individual agrees not to directly or indirectly, for his own
account or for the benefit of any other person or party:

 

  a. Solicit, induce, entice, or attempt to entice any employee, contractor, or
subcontractor of Entorian to terminate his or her employment or contract with
the Company; or

 

  b. Solicit, induce, entice, or attempt to entice any customer or supplier of
Entorian, including any firms that have been customers or suppliers of Entorian
within one year preceding the Effective Date, to terminate its business
relationship with the Company.

Individual understands that should he breach this obligation, Entorian will be
entitled to enforce the provisions of this paragraph by seeking injunctive
relief in addition to recovering any monetary damages the Company may sustain as
a result of such breach, and Individual may be required to repay the severance
provided by this Agreement.

 

  10. Confidentiality. Individual agrees that the Entorian Confidentiality
Agreement entered into by and between Individual and Entorian Group L.P. will
continue to apply as long as Individual provides consulting services to the
Company and/or its affiliates and longer in accordance with applicable laws and
regulations.

 

  11. Relationship of the Parties. Individual’s relationship with the Company as
of the Effective Date will be that of an independent contractor. Individual will
not have any authority to create any obligations for the Company by contract or
otherwise. Individual will not be entitled to any employee benefits except as
set forth in this Agreement. Individual will be solely responsible for paying
all taxes and insurance due with respect to his compensation, unless Company
determines that such deductions may be required by law.

 

  12. No Obligation to Third Party. Individual represents and warrants that
Individual is not under any obligation to any person or other third party and
does not have any other interest which is inconsistent or in conflict with this
Agreement, or which would prevent, limit, or impair Individual’s performance of
any of the covenants hereunder or Individual’s duties as an employee of the
Company.

 

4



--------------------------------------------------------------------------------

  13. SEC Filing. Individual acknowledges that the Company is required to file
this Agreement with the Securities and Exchange Commission as a material
agreement of the Company.

 

  14. Entire Agreement. This Agreement, along with the Individual’s Executive
Employment Agreement, as amended, agreements and documents that make up the 2003
Stock Option Plan, the 2006 Equity-Based Compensation Plan, the Entorian
Confidentiality Agreement and the Indemnification Agreement (which are
incorporated herein by reference), embody the complete agreement of the parties
with respect to the subject matter hereof and supersede any prior written, or
prior or contemporaneous oral, understandings or agreements between the parties
that relate in any way to the subject matter hereof. This Agreement may be
amended only in writing executed by the Company and Individual. The Company and
Individual agree that Individual’s Executive Employment Agreement, as amended,
is hereby terminated, except for Sections 3(d), 3(e), 5, 7 and 8 of this
Executive Employment Agreement, which will continue to apply.

 

  15. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the respective heirs, executors, administrators, legal
representatives and successors of the Company and Individual.

 

  16. Notice. Any notice required or permitted under this Agreement must be in
writing and will be deemed to have been given when delivered personally, by
telecopy or by overnight courier service or three days after being sent by
certified mail, postage prepaid, to (a) if to the Company, to the Company’s
principal place of business, or (b) if to Individual, to Individual’s residence
or to Individual’s latest address then contained in the Company’s records (or to
such changed address as such person may subsequently give notice of in
accordance herewith).

 

  17. Governing Law. This Agreement and the rights and duties of the parties
under it shall be governed by and construed in accordance with the laws of the
State of Texas. Any disputes under this Agreement must be brought in Travis
County, Texas. If any provision of this Agreement is held to be unenforceable,
such provision shall be considered separate, distinct, and severable from the
other remaining provisions of this Agreement, and shall not affect the validity
or enforceability of such other remaining provisions; and in all other respects,
this Agreement shall remain in full force and effect. If any provision of this
Agreement is held to be unenforceable as written but may be made to be
enforceable by limitation thereof, then such provision shall be enforceable to
the maximum extent permitted by applicable law. The language of all parts of
this Agreement shall in all cases be construed as a whole, according to its fair
meaning, and not strictly for or against any of the parties.

 

5



--------------------------------------------------------------------------------

  18. ADEA/OWBPA. Individual acknowledges that he has been advised by this
writing, as required by the Age Discrimination in Employment Act and the Older
Workers’ Benefit Protection Act that: (a) this waiver and release do not apply
to any rights or claims that may arise after the execution date of this
Agreement; (b) Individual has been advised hereby that he has the right to
consult with any attorney prior to executing this Agreement; (c) he has 21 days
to consider this Agreement, although he may choose to voluntarily execute this
Agreement earlier; (d) he has seven days following execution of this Agreement
to revoke the Agreement; and (e) this Agreement will not be effective until the
date upon which the revocation period has expired, which will be the eighth day
after this Agreement is executed by Individual.

 

  19. Counterparts. This Agreement may be executed in counterparts and by
different parties hereto on separate counterparts, each of which counterparts,
when so executed and delivered, shall be deemed to be an original and all of
which counterparts, taken together, shall constitute but one and the same
Agreement.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Individual have executed and delivered this
Agreement as of the date first above written.

 

ENTORIAN TECHNOLOGIES INC.

By:  

/s/ Stephanie Lucie

Name:   Stephanie Lucie Title:   SVP and General Counsel

INDIVIDUAL

/s/ Wayne R. Lieberman

Wayne R. Lieberman

 

7